1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELIZABETH SEGAL, individually, and on              CASE NO. 18cv346-LAB (JLB)
     behalf of herself and all others similarly
12   situated,                                          ORDER GRANTING JOINT MOTION TO
                                                        REMAND [Dkt. 63]
13                                      Plaintiff,

14                       vs.

15   AQUENT, INC., a Massachusetts
     corporation, et al.,
16
                                    Defendants.
17
18         In February 2018, Defendants removed this case from San Diego County Superior
19   Court to the Southern District of California. The parties have now filed a joint motion to
20   remand the case back to state court. Dkt. 63. That motion is GRANTED and this case is
21   REMANDED to San Diego County Superior Court. The Clerk is directed to close the case.
22         IT IS SO ORDERED.
23   Dated: January 9, 2019
24                                                   HONORABLE LARRY ALAN BURNS
                                                     United States District Judge
25
26
27
28



                                                  -1-
